Exhibit No. 10.39

THE PMI GROUP, INC.

STOCK UNIT AGREEMENT

The PMI Group, Inc. (the “Company”) hereby grants you,    (the “Director”), the
number of Stock Units under the Company’s Amended and Restated Equity Incentive
Plan (the “Plan”) indicated below. Subject to the provisions of Appendix A and
of the Plan, the principal features of this award are as follows:

Date of Grant:

Number of Stock Units:    

Vesting of Stock Units: 100% of the Stock Units shall vest upon the first to
occur of (1) the fifth anniversary of the Date of Grant or (2) the cessation of
your service as a Non-employee Director for any reason.

This award is subject to all of the terms and conditions contained in Appendix A
and the Plan. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF THIS AWARD.

THE PMI GROUP, INC.

1

APPENDIX A

TERMS AND CONDITIONS OF STOCK UNIT GRANT

1. Grant of Stock Units. The Company hereby grants to the Director under the
Plan the number of Stock Units indicated on the first page of this Agreement
subject to the terms and conditions set forth in this Agreement and the Plan.

2. Company’s Obligation to Pay. On any date, a Stock Unit has a value equal to
the Fair Market Value of one Share. Unless and until the Stock Units have vested
in accordance with the Vesting Schedule set forth on the first page of this
Agreement, the Director will have no right to payment of the Stock Units. Prior
to actual payment of any vested Stock Units, Stock Units represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

3. Payment after Vesting. Stock Units that vest will be paid to the Director (or
in the event of the Director’s death, to his or her estate) in full Shares (with
the balance, if any, in cash) as soon as practicable following the date of
vesting. A Director may elect, at the discretion of the Committee and in
accordance with the Plan and rules established by the Committee, to defer
delivery of the proceeds due with respect to his or her vested Stock Units.

4. Death of Director. Any distribution or delivery to be made to the Director
under this Agreement will, if the Director is then deceased, be made to the
Director’s designated beneficiary. If the Director has not designated a then
living beneficiary, distributions and deliveries will be made to the
administrator or executor of the Director’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

5. Withholding of Taxes. The Company will withhold a portion of the payment due
with respect to vested Stock Units that has an aggregate market value sufficient
to pay the federal, state, and local income, employment, and any other
applicable taxes required to be withheld by the Company. Notwithstanding any
contrary provision of this Agreement, no payment will be made to the Director
(or his or her beneficiary or estate) for Stock Units unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Director with respect to the payment of any income and other taxes that the
Company determines must be withheld or collected with respect to the Director’s
vested Stock Units.

6. Rights as Stockholder. Subject to Paragraph 7, neither the Director nor any
person claiming under or through the Director will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Director. After such issuance, recordation, and
delivery, the Director will have all the rights of a stockholder of the Company
with respect to such Shares.

7. Dividends and Distributions. The Director shall be entitled to receive
dividends and distributions paid on Shares underlying the Stock Units. Any
dividends or other distributions automatically shall be deemed reinvested in
Stock Units (the “Dividend Stock Units”). Dividend Stock Units shall be subject
to the same terms and conditions as the Stock Units, including any deferral
election.

8. No Effect on Service. The transactions contemplated hereunder and the vesting
schedule set forth on the first page of this Agreement do not constitute an
express or implied promise of continued service for any period of time. The
terms of the Director’s service shall not be affected by the grant of this
award.

9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement must be addressed to the Company, in care of Stock
Administration, The PMI Group, Inc., 3003 Oak Road, Walnut Creek, CA, 94597, or
at such other address as the Company may hereafter designate in writing.

10. Grant is Not Transferable. Except as otherwise expressly provided herein,
this grant, and the rights and privileges conferred hereby, may not be
transferred, assigned, pledged, or hypothecated in any way (whether by operation
of law or otherwise) and may not be subject to sale under execution, attachment,
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate,
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment, or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the Company and the Director.

12. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of the Shares to listing on all stock exchanges on which the
appropriate class of stock is then listed, (b) the completion of any
registration or other qualification of the Shares under any state or federal law
or under the rulings or regulations of the Securities and Exchange Commission or
any other governmental regulatory body, which the Committee shall, in its
discretion, deem necessary or advisable, (c) the obtaining of any approval or
other clearance from any state or federal governmental agency, which the
Committee shall, in its discretion, determine to be necessary or advisable, and
(d) the lapse of a reasonable period of time following the date of vesting of
the Stock Units as the Committee may establish from time to time for reasons of
administrative convenience.

13. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.

14. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Stock Units have vested). All actions taken
and all interpretations and determinations made by the Committee in good faith
will be final and binding upon the Director, the Company, and all other
interested persons. No member of the Committee will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Agreement.

15. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

16. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

17. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the Company and the Director on the subjects covered, including
the Director’s right to receive a grant of stock units under Section 8 of the
Plan. The Director is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written agreement
executed by a duly authorized officer of the Company.

18. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Director expressly warrants that he or she has received a right to an equity
based award under the Plan, and has received, read, and understood a description
of the Plan. The Director understands that the Plan is discretionary in nature
and may be modified, suspended, or terminated by the Company at any time.

o O o

2